DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 SEPTEMBER 2022 has been entered.
Status of Claims
The claim set filed on 09 SEPTEMBER 2022 has been considered.  Claims 1-29 and 31-32 are cancelled.  Claim 30 has been amended to include the limitations of original Claim 1.  Claims 33-49 are new.  Current pending claims are Claims 30 and 33-49 and are considered on the merits below. 
Response to Amendment/Arguments
Applicant’s arguments with respect to claim(s) 1-17, 21, 30 and 32 have been considered but are moot because the new ground of rejection does not rely on solely on the previously applied reference in the prior rejection of record.  The grounds for rejection are modified below.  

Information Disclosure Statement
The information disclosure statement filed 09 SEPTEMBER 2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 09 SEPTEMBER 2022 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
In the RCE, Applicant has cited the LOIZOU reference as an evidentiary reference, it is unclear if this is supposed to be submitted as an IDS.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1, and further in view of LOIZOU, Inventions 2018, 3(3), 54; https://doi.org/10.3390/inventions3030054.  
Examiner’s Note: The LOIZOU reference is cited by the Applicant in the REMARKS on page 7, but is not cited on an IDS.  The Examiner has cited this document on the IDS and has attached it with this Office Action.  
Applicant’s invention is drawn towards a method.  
Regarding Claim 30, the reference LEE discloses a method of transfecting a cell, said method comprising: a. providing a microfluidic system, said system comprising a microfluidic device comprising: 
a first aqueous phase channel, Figure 1 and 2, channel 16, [0021];
a second aqueous phase channel, Figure 1, 8 and 10, [0021], channel 18;
a combining channel, Figure 1, 8 and 10, channel 14, [0021], having an inlet end and a shearing outlet end, Figure 2, zone 30 and junction 40, [0023, 0024], wherein the first aqueous phase channel and the second aqueous phase channel are fluidly connected to the inlet end of the combining channel, Figure 1 and 2, [0021];
a continuous phase channel network comprising a first continuous phase channel, Figure 1, channel 32, [0023, 0024], and a second continuous phase channel, Figure 1, channel 34, [0023, 0024], wherein a continuous phase fluid flows through the continuous phase channels, [0023], wherein an outlet end of each continuous phase channel is fluidly connected to the shearing outlet end of the combining channel thus forming a droplet shearing junction having a constricting droplet pinch-off orifice, Figure 1 and 2, pinch junction 40, [0024]; and e. a rendering channel, Figure 1 and 2, [0025], sawtooth-shaped channel, having an inlet end fluidly connected to the droplet shearing junction, Figure 1, junction 30, wherein at least a section of the rendering channel comprises a winding serpentine channel, [0025];
b. introducing a first aqueous solution and a second aqueous solution into their respective aqueous phase channels, [0021, 0022, 0029], wherein the first aqueous solution comprises cells and transfection molecules, [0021, 0022], channel may be coupled receive a cationic lipid, inlet is coupled to a reservoir or chamber, wherein the second aqueous solution comprises transfection reagents, [0022], channel 18 is configured to receive a nucleic acid 26; c. combining the first and second aqueous solutions at the combining channel, [0021, 0023, 0024]; d. introducing a continuous phase fluid into the continuous phase channels, Figure 1 and 2, [0022]; e. combining the continuous phase fluids with the combined aqueous solutions at the droplet shearing junction, Figure 1 and 2, [0023, 0025]; f. shearing the combined aqueous solutions to form droplets at the constricting droplet pinch-off orifice, abstract, [0034], wherein at least one cell, [0042, 0043], at least one transfection molecule, and at least one transfection reagent are encapsulated in one droplet, [0022, 0034, 0035]; wherein a flow rate of the combined aqueous solutions and a flow rate of the continuous phase fluids are adjusted such that the droplets are formed in a dripping regime, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), wherein in the dripping regime, the constricting droplet pinch-off orifice squeezes and exerts shear stress on the at least one cell as it passes through the constricting droplet pinch-off orifice, [0040], flow rate in fluid 38 is 2.0l/minute and flow in lipid 22 and nucleic acid 26 is 0.67 l/minute (continuous phase have higher flow rate and droplet formation shear limited), thereby increasing membrane permeability due to cell deformation, [0002, 0043-0045], transfection rate is increased, and g. flowing the droplets through the rendering channel, [0025], Figure 1, 2, 5, wherein flow of the droplets through the winding serpentine channel induces chaotic advection that causes the transfection molecules and transfection reagents to form lipoplexes, Figure 1 and 2, mixing region 44, [0025, 0027], and applies shear stress to the cells (101), thereby increasing membrane permeability to allow for transport of the lipoplexes through the cell membrane, thus transfecting the cells, [0034].  
The LEE reference discloses the claimed invention, but is silent in regards to wherein a ratio of the flow rate of the continuous phase fluids to the flow rate of the combined aqueous solutions is at least 5, wherein a capillary number (Ca) of the dripping regime is Ca>0.1. 
The LOIZOU reference discloses that in a dripping regime the capillary number in the dripping regime is Ca>0.1, pages 2-3.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the ratio of the flow rate of the continuous phase fluids to the flow rate of the combined aqueous solutions is at least 5, wherein a capillary number (Ca) of the dripping regime is Ca>0.1 as suggested by LOIZOU so the effect of shear stress on the break up mechanism can be observed; smaller droplets are generated  as shear stress starts to contribute to the break up mechanism. 
Additional Disclosures Included are: Claim 33: wherein the method of claim 30, wherein the shearing outlet end is tapered, [0024], at pinch junction is formed by reducing the cross-sectional area of channel 14.; Claim 34: wherein the method of claim 30, wherein the first continuous phase channel and the second continuous phase channel are disposed on opposite sides of the combining channel, Figure 1, channels 32 and 34 are on opposite sides of channel 14, [0024].; Claim 35: wherein the method of claim 30, wherein a section of the first continuous phase channel connected to the shearing outlet end and a section of the second continuous phase channel connected to the shearing outlet end are orthogonal to the combining channel, Figure 1, see how channels 32 and 34 are orientated.; Claim 36: wherein the method of claim 30, wherein the rendering channel is fluidly connected to the outlet ends of the continuous phase channels, Figure 1 and 2, sawtooth shaped channel is fluidically connected to outlets of channels 16 and 18.; Claim 37: wherein the method of claim 30, wherein the inlet end of the rendering channel has an arrowhead shape such that the inlet end tapers at the droplet shearing junction, gradually widens, and then narrows as it transitions to a straight portion of the rendering channel, Figure 1 and 2, see shape of junctions 30 and 40 is same shape as described in claim language.; Claim 38: wherein the method of claim 30, wherein the continuous phase fluid comprises an oil, [0023].; Claim 39: wherein the method of claim 30, wherein the transfection reagents comprise cationic lipids, helper lipids, or a combination thereof, Figure 1 and 2, cationic liquid 22.; Claim 40: wherein the method of claim 30, wherein the transfection molecules comprise DNA, RNA, protein, a carbohydrate, a small molecule, or a combination thereof, [0022], nucleic acid is DNA but may be other types of nucleic acid such as RN, shRNA and the like.; and Claim 49: wherein the method of claim 30, wherein fluid flow in the device is pressure-driven, Claim 19, pumping means, [0028, 0029]. 
Claims 41-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE, US Publication No. 2007/0264320 A1, submitted on the Information Disclosure Statement on 09 JULY 2020, US Patent Application Publications Cite. No. 1, in view of LOIZOU, Inventions 2018, 3(3), 54; https://doi.org/10.3390/inventions3030054, and further in view of DOUDNA, US Publication No. 2014/0068797 A1. 
Regarding Claim 41, the combination above suggests the claimed invention, but is silent in regards to wherein the wherein the transfection molecules comprise CRISPR-CAS transfection molecules. 
DOUDNA discloses a method gene editing where transfection molecules comprise CRISPR-CAS transfection molecules, DOUDNA [0136, 0410, 0683].   
It would be obvious to one having ordinary skill in the art before the effective filing date to have the transfection molecules comprise CRISPR-CAS transfection molecules as taught by DOUDNA since this is  faster, cheaper, more accurate, and more efficient than other existing gene editing methods.
Additional Disclosures Included by the combination are : Claim 42: wherein the method of claim 41, wherein the CRISPR-CAS transfection molecules are DNA vectors encoding single guide RNA (sgRNA), DNA vectors encoding CAS nuclease gene, DNA vectors encoding both sgRNA and CAS nuclease gene, sgRNA or other RNA molecules, CAS nuclease or other protein molecules, sgRNA-CAS complexes, or other DNA or RNA and protein complexes, DOUDNA [0136, 0410, 0683], Claim 22-25.; Claim 43: wherein the method of claim 41, wherein the CRISPR-CAS transfection molecules modify a gene by utilizing a targeting sequence complementary to a target DNA sequence in the gene, wherein when the targeting sequence interacts with the target DNA sequence, a CAS nuclease is guided to the target sequence and cleaves the target DNA at the target sequence to produce double strand breaks, which are then repaired by the cell, thus leading to modification of the gene , DOUDNA [0683], Claim 22-25.; Claim 44: wherein the method of claim 43, wherein said modification of the gene is addition, deletion, replacement, or mutation, DOUDNA, [0150].; Claim 45: wherein the method of claim 30, wherein the cells (101) are eukaryotic cells, prokaryotic cells, or a combination thereof, DOUDNA [0017, 0102, 0105], Claim 40.; Claim 46: wherein the method of claim 45, wherein the prokaryotic cells are bacterial cells, DOUDNA, [0266, 0504].; Claim 47: wherein the method of claim 45, wherein the eukaryotic cells are animal cells, plant cells, algae cells, fungal cells, or a combination thereof, DOUDNA, [0273].; and Claim 48: wherein the method of claim 30, wherein the cells (101) are protoplasts, pollen grains, microspores, tetrads, or a combination thereof, [0149, 0375].  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797